DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to the most recent Office action, the Applicant has amended claim 1 to now additionally recite that “a content ratio of the monomer unit represented by formula (1) to the styrene-acrylic resin is 30 to 80 mass%” and has also introduced new claim 14, which further recites that “the content ratio of the monomer unit represented by formula (1) to the styrene-acrylic resin is 50 to 70 mass%”. The Applicant canceled claim 2 as being redundant. 
	In support of these amendments, the Applicant highlights paragraphs [0019] and [0022] of the specification, which disclose that when the content ratio of the monomer unit represented by formula (1) is 30 to 80 mass%, a portion of the monomer unit is oriented and exhibits crystallinity, thereby improving both charge maintaining and storability properties.
First, the Applicant argues that Iwasaki does not disclose any scope for the content ratio of the monomer unit represented by formula (1) to the styrene-acrylic resin. The Applicant then turns to the production of wax dispersant A1 of Iwasaki (corresponding to the styrene-acrylic resin of the claims) and calculates that the content of stearyl methacrylate (corresponding to formula (1) of the claims) was 1.8 mass% with respect to the total mass of the wax dispersant A1 ([0131]). Therefore, the Applicant alleges that since the ratio of the unit derived from the compound represented by formula (1) (stearyl methacrylate in this case) is low, Iwasaki’s styrene-acrylic resin compositions do not exhibit crystallinity.
Finally, the Applicant argues that Iwasaki fails to teach or suggest that the melting point of the styrene-acrylic segment is between 30 to 80 ºC.
However, after reviewing the Applicant’s data presented in Table 1 on pg. 46 of the specification, it does not appear that the Applicant has perfected the range of the content ratio of the monomer unit represented by formula (1) by showing that values outside of the claimed range of 30 to 80 mass% produce inferior results. According to MPEP 716.02(d), in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
In fact, it appears that it is still possible to exhibit inferior charge and storability properties even when the content ratio falls within the claimed range. For instance, the content ratio of the compound represented by formula (1) in styrene-acrylic resins A1 and A10 were both 60%, however, the toners that used these resins exhibited very different results in these categories. Specifically, the toner of example 1 in Table 2 of the specification utilized styrene-acrylic resin A1 (having a content ratio of formula (1) of 60%) as the styrene-acrylic resin and received ranks of A in the charging performance and storability categories in Table 4 of the specification, while the toner of comparative example 1 in Table 2 of the specification utilized styrene-acrylic resin A10 (also having a content ratio of formula (1) of 60%) but received ranks of C in the charging performance and storability categories in Table 4 of the specification. 
One way that the Applicant could overcome this argument is to demonstrate that the claimed range does give unexpectedly superior results. According to MPEP 716.02(a), evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). The Applicant is kindly invited to submit additional experimental examples that may better show the criticality of the claimed range.
Furthermore, even though Iwasaki is silent to teach the melting point of the monomer represented by formula (1) (vinyl monomer (a)), many of the examples of the vinyl monomer (a) selected from confined list of compounds in paragraph [0032] would inherently exhibit a melting point within the claimed range. For instance, one suitable example Iwasaki teaches is behenyl methacrylate. According to Table 1 of the Applicant’s specification, behenyl methacrylate is known to have a melting point of 44 ºC, which falls within the claimed range of 30 to 80 ºC.
Iwasaki also teaches in the wax dispersant (the styrene-acrylic resin composition), the styrene-acrylic resin segment has affinity with the polyester binder resin in the toner, and the graft-modified aliphatic hydrocarbon compound segment has affinity with the wax in the toner. Therefore, domains of wax and wax dispersant are formed in the toner, making it possible to satisfy low-temperature fixability, hot offset resistance, and blocking resistance ([0010]). Contrary to the Applicant’s assumption, since Iwasaki teaches that the wax dispersant forms domains in the toner, it can be assumed that the wax dispersant is crystalline. Regardless, a limitation that the compound represented by formula (1) must be crystalline is not currently reflected in the claim language.
	Although Iwasaki is silent to suggest or teach a suitable range of the content of the monomer represented by formula (1), Iwasaki does not teach away from the claimed range. Additionally, Iwasaki is driven by the same motivation as the Applicant, specifically to produce a toner that can control the dispersion state of the wax in the toner, resulting in satisfactory low-temperature fixability, hot offset resistance, storability, and can exhibit sufficient charging properties even under a situation where charging properties are severe ([0004]). Iwasaki also teaches that sufficient charging property can be maintained, even under high temperature and high humidity, when the wax dispersant has a unit derived from the compound represented by formula (1) ([0011]). Therefore, the skilled artisan would have been motivated to perfect these variables by optimizing the type and content of the vinyl monomer (a) in the styrene-acrylic resin compound making up the wax dispersant in the toner.




Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 2017116810 A) (references herein made with respect to English machine translation attached), in view of Diamond (Diamond, Arthur S., “Handbook of Imaging Materials”, 2002, Marcel Dekker, Inc., 2nd Ed., pg. 173-204).

Iwasaki teaches a toner particle containing an amorphous polyester resin as a binder resin, a crystalline polyester resin as a softening agent, a wax, and a styrene acrylic resin composition as a wax dispersant ([0009]). It is preferable to perform surface treatment with hot air on the toner particles by using a surface modification device by hot air treatment ([0103]). The monomers used in the polyester unit of the amorphous polyester resin include polyvalent alcohols and polyvalent carboxylic acids ([0059]). An example of the polyvalent carboxylic acid component is n-dodecyl succinic acid, which would provide the polyester resin with a monomer unit containing an alkyl group side chain with 16 carbon atoms ([0066]). The styrene acrylic resin composition contains a styrene acrylic resin graft-modified with an aliphatic hydrocarbon resin ([0009]). The styrene acrylic resin contains a unit derived from a compound represented by formula (1):

    PNG
    media_image1.png
    21
    327
    media_image1.png
    Greyscale

Figure 1. The wax dispersant has a unit derived from the compound represented by formula (1) as taught in [0009] of Iwasaki, where R is H or CH3.
In the wax dispersant, the styrene acrylic resin has an affinity with the polyester resin in the toner, and the graft modified aliphatic hydrocarbon has an affinity with the wax in the toner ([0010]). Therefore, the domain of the wax and the wax dispersant is formed in the toner, and the wax can be finely dispersed. This makes it possible to satisfy low temperature fixing resistance, hot offset resistance, and blocking resistance ([0010]). Since the toner contains the wax dispersant, it is presumed that when the wax is transferred to the toner surface, the wax dispersant is also transferred to the toner surface together with the wax ([0013]). When the wax dispersant is transferred to the surface of the toner, the wax dispersant could be reasonably interpreted as forming a type of “shell”. By containing the compound represented by the bulky formula (1) in the wax dispersant, it is considered that the elution of the wax is suppressed even if the wax dispersant is transferred to the toner surface, and the chargeability does not deteriorate even if the wax dispersant is left in high temperature and high humidity ([0013]). Furthermore, since the compound containing the long-chain monomer represented by the formula (1) has hydrophobicity, the hydrophobicity of the toner is improved when it moves to the surface of the toner, and the chargeability does not deteriorate if the wax dispersant is left in high temperature and high humidity ([0013]). 
In formula (1), n is greater than or equal to 10 and less than or equal to 20 ([0015]). When n is within this range, the hydrophobicity of the wax dispersant is improved, the chargeability and the blocking resistance are improved, and at the same time, the dispersibility of the wax and hot offset resistance are improved ([0015]). When n is less than 10, the bulkiness of the wax dispersant is insufficient and the hydrophobicity is insufficient, so that the fluidity of the toner deteriorates under high temperature and high humidity, and the blocking resistance and chargeability deteriorate. When n is more than 20, the low temperature fixability may be hindered ([0016]). Although Iwasaki teaches the benefits of having n within the range of 10 to 20, it should be noted that Iwasaki merely teaches that the low temperature fixability could be hindered when n is more than 20, and therefore does not necessarily teach away from n being more than 20. For instance, Iwasaki later teaches suitable monomers represented by formula (1) having an n more than 20, such as behenyl acrylate, where n is 22 ([0032]). 
The content of the wax dispersant contained in the toner particle is 1.0 parts by mass or more, and 10 parts by mass or less with respect to 100 parts by mass of the toner particles. When the content of the wax dispersant is within this range, the dispersibility of the wax, the blocking resistance, the hot offset resistance, and the low temperature fixability are improved ([0017]). In the wax dispersant, the aliphatic hydrocarbon resin grafted with the styrene acrylic resin composition is preferably polyethylene or polypropylene from the viewpoint of compatibility with the wax in the toner ([0029]). The styrene acrylic resin obtained by graft-modifying the hydrocarbon compound used in the wax dispersant is not particularly limited, as long as it contains a unit derived from the compound represented by formula (1) ([0030]). The styrene acrylic resin may be a homopolymer of the vinyl-based monomer (a), but is preferably a copolymer with monomer (b). Examples of the vinyl-based monomer (a) include stearyl acrylate (R = H and n = 18 in formula (1)), behenyl acrylate (R = H and n = 22 in formula (1)), stearyl methacrylate (R = CH3 and n = 18 in formula (1)), and behenyl methacrylate (R = CH3 and n = 18 in formula (1)) ([0032]). An example of the monomer (b) is styrene ([0033]). When the wax dispersant comprises any of the monomers (a) with any monomer (b), the toner will inherently have a Z value, as defined by the applicant, within the claimed range of 1.5 to 9.0, since the wax dispersant of the applicant and the wax dispersant of Iwasaki would have similar compositions (see [Table 1] of the instant spec).
Iwasaki is silent to teach the melting point of the monomer represented by formula (1) (vinyl monomer (a)), however, many of the examples of the vinyl monomer (a) selected from confined list of compounds in paragraph [0032] would inherently exhibit a melting point within the claimed range. For instance, one suitable example Iwasaki teaches is behenyl methacrylate. According to Table 1 of the Applicant’s specification, behenyl methacrylate is known to have a melting point of 44 ºC, which falls within the claimed range of 30 to 80 ºC.
Iwasaki is also silent to teach the number-based median diameter of the toner. However, Iwasaki teaches in the procedure for the manufacturing of the toner ([0097]) that after the cooling step, the resin composition of the toner is pulverized to a desired particle size ([0101]) and subsequently classified by particle size ([0102]). As discussed in the last Office action, Diamond teaches a survey on dry toner technology on pg. 187, Chapter 5.33 “Particle Size”. Diamond discusses features of toner particles and discloses that toner particles have been slowly decreasing over the years (pg. 187, 5.33, first paragraph). Diamond further teaches that a lower range of particle sizes are advantageous because they are found to be superior for color reproduction and for noise reduction in general (pg. 187, 5.33, first paragraph). Diamond teaches that resin particles that are larger in size usually produce ragged lines and dots and thus degrade copy quality (pg. 187, 5.33, first paragraph).
	Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the color reproduction and noise reduction properties of the toner by using a lower range of particle sizes. 
Furthermore, as previously discussed, Iwasaki teaches that the content of the wax dispersant is 1 part by mass or more and 10 parts by mass or less with respect to the 100 parts by mass of the toner particles. Additionally, the styrene acrylic resin has an affinity with the polyester resin in the toner, and the graft modified aliphatic hydrocarbon has an affinity with the wax in the toner. As a result, the toner has low temperature fixing resistance, hot offset resistance, and blocking resistance.
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized these properties by perfecting the content ratio of the styrene acrylic segment represented by formula (1) to the styrene acrylic resin wax dispersant, the content ratio of the styrene acrylic resin portion of the styrene acrylic resin wax dispersant to the styrene acrylic wax dispersant, and the melting point of the styrene acrylic resin portion of the styrene acrylic resin wax dispersant. Since Iwasaki is silent regarding suitable amounts of the styrene acrylic portion of the styrene acrylic resin wax dispersant, the unit represented by formula (1) to the styrene acrylic portion of the styrene acrylic resin wax dispersant, and the melting point of the styrene acrylic resin portion of the styrene acrylic resin wax dispersant, the skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by Iwasaki. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/26/2022